

116 S4482 IS: Strengthening Reporting of Actions Taken Against the Normalization of Relations with Israel Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4482IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Booker (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the Secretary of State to submit to Congress an annual report regarding instances of Arab government retribution toward citizens and residents who engage in people-to-people relations with Israelis.1.Short titleThis Act may be cited as the Strengthening Reporting of Actions Taken Against the Normalization of Relations with Israel Act of 2020.2.FindingsCongress makes the following findings:(1)The Arab League, an organization comprising 22 Middle Eastern and African countries and entities, has maintained an official boycott of Israeli companies and Israeli-made goods since the founding of Israel in 1948.(2)Longstanding United States policy has encouraged Arab League states to normalize their relations with Israel and has long prioritized funding cooperative programs that promote normalization between Arab League States and Israel, including the Middle East Regional Cooperation program, which promotes Arab-Israeli scientific cooperation. (3)While some Arab League governments are signaling enhanced cooperation with the state of Israel on the government-to-government level, most continue to persecute their own citizens who establish people-to-people relations with Israelis in nongovernmental fora, through a combination of judicial and extrajudicial retribution.(4)Some Arab League states maintain draconian anti-normalization laws that punish their citizens for people-to-people relations with Israelis, with punishments, including imprisonment, revocation of citizenship, and execution. Extrajudicial punishments by these and other Arab states include summary imprisonment, accusations of treason in government-controlled media, and professional blacklisting.(5)Anti-normalization laws, together with the other forms of retribution, effectively condemn these societies to mutual estrangement and, by extension, reduce the possibility of conciliation and compromise.(6)Despite the risk of retaliatory action, a rising tide of Arab civic actors advocate direct engagement with Israeli citizens and residents. These include the Arab Council for Regional Integration, a group of 32 public figures from 15 Arab countries who oppose the boycott of Israel on the grounds that the boycott has denied Arabs the benefits of partnership with Israelis, has blocked Arabs from helping to bridge the Israeli-Palestinian divide, and inspired divisive intra-Arab boycotts among diverse sects and ethnic groups.(7)On February 11, 2020, a delegation of the Arab Council to the French National Assembly in Paris testified to the harmful effects of anti-normalization laws, called on the Assembly to enact a law instructing the relevant French authorities to issue an annual report on instances of Arab government retribution for any of their citizens or residents who call for peace with Israel or engage in direct civil relations with Israeli citizens, and requested democratic legislatures to help defend the region’s civil peacemakers.(8)On May 11, 2020, 85 leaders in France published an endorsement of the Arab Council’s proposal, calling on France and other democratic governments to protect Arabs who engage in dialogue with Israeli citizens and proposing the creation of a study group in the National Assembly as well as in the Senate whose mission would be to ensure a legal and technical monitoring of the obstacles which Arab proponents of dialogue with Israelis face.(9)Arab-Israeli cooperation provides significant symbiotic benefit to the security and economic prosperity of the region.3.Additional reporting in the annual human rights reportThe Secretary of State shall include in the Country Report on Human Rights Practices submitted annually for each of 2021 through 2026 under section 116(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)) the following information:(1)The status of anti-normalization laws in each country within the jurisdiction of the Bureau of Near Eastern Affairs, including indigenous efforts to sharpen existing laws, enact new or additional anti-normalization legislation, or repeal such laws.(2)Instances of prosecution of citizens or residents of Arab countries for calling for peace with Israel, visiting the state of Israel, or in any way engaging Israeli citizens in any country.(3)Instances of extrajudicial retribution by Arab governments or government-controlled institutions against citizens or residents of Arab countries for any of the same actions.(4)Evidence of steps taken by Arab governments toward permitting or encouraging people-to-people relations between their citizens or residents and Israeli citizens.